FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         April 11, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
REBECCA UNTISZ,

             Plaintiff-Appellant,                           No. 13-1253
                                                  (D.C. No. 1:11-CV-03232-RPM)
v.                                                           (D. Colo.)

CITY OF GREENWOOD VILLAGE,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before McHUGH, Circuit Judge, PORFILIO, Senior Circuit Judge, and O’BRIEN,
Circuit Judge.


      Rebecca Untisz appeals from the district court’s grant of summary judgment to

her former employer, the City of Greenwood Village, on her claims of gender

discrimination and hostile work environment under Title VII of the Civil Rights Act.

She contends—in what amounts to only four pages of appellate argument—that the

district court erroneously concluded that (1) her allegations of gender bias were


*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
insufficient to support an inference that the City terminated her employment because

she is female, and (2) she failed to proffer any evidence of gender discrimination that

created a hostile work environment. See Aplt. Opening Br. at 6-9; Aplt. App.

at 225-227 (Order Granting Summary Judgment).

      Our jurisdiction arises under 28 U.S.C. § 1291. “We review a district court’s

decision to grant summary judgment de novo, applying the same standard as the

district court.” Squires v. Breckenridge Outdoor Educ. Ctr., 715 F.3d 867, 872

(10th Cir. 2013) (internal quotation marks omitted). Summary judgment is

appropriate if “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “In making this

determination, we view the evidence and draw reasonable inferences therefrom in the

light most favorable to the nonmoving party.” Macon v. United Parcel Serv., Inc.,

743 F.3d 708, 712-13 (10th Cir. 2014) (internal quotation marks omitted).

      The parties are familiar with the facts and procedural history of this case, and

we need not restate either here. Having reviewed the briefs, the record, and the

applicable law pursuant to the above-mentioned standard, we hold that Ms. Untisz

has failed to identify any reversible error in this case. We therefore affirm the




                                          -2-
district court’s judgment for substantially the same reasons stated in its order

granting the City’s motion for summary judgment.


                                                Entered for the Court


                                                Carolyn B. McHugh
                                                Circuit Judge




                                          -3-